ORDER
The Office of Attorney Ethics having filed a petition with the Court for the immediate temporary suspension or placement on disability inactive status of JERROLD M. FLEISHER of CLOSTER, who was admitted to the bar of this State in 1963, and respondent having through counsel consented to his placement on disability inactive status until the further Order of the Court, and good cause appearing;
It is ORDERED that JERROLD M. FLEISHER is placed on disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of respondent, wherever situate, pending further Order of this Court; and it is further
ORDERED that JERROLD M. FLEISHER be restrained and enjoined from practicing law during the period of his disability inactive status and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics.